In an. action to recover damages for alleged false arrest and malicious prosecution, the appeal is from an order changing the place of trial, on respondent’s motion, from Nassau County to Queens County (Civ. Prac. Act, § 187). Order modified by adding thereto, at the end of the last ordering paragraph, the following: “and it is further ordered that this action be placed upon the Queens County General calendar nunc pro tunc and be tried as an issue of the December, 1956 term, and that all subsequent proceedings be had in Queens County the same as if it had been designated in the complaint as the place of trial.” As so modified, order affirmed, without costs. While it was proper to grant the motion, under the circumstances of this case, provision should have been made that the subsequent proceedings in this action be had as though Queens County had been designated in the complaint as the place of trial (Civ. Prac. Act, § 188). Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.